OPERATING AGREEMENT
 
 
YKTG SOLUTIONS, LLC
 
 
A Maryland Limited Liability Company

 
 
This Operating Agreement (the "Agreement") is made effective as of February 28,
2016, by and among and those Persons (the “Members”) identified in Exhibit A.
 
WHEREAS, YKTG, LLC, a Pennsylvania limited liability company (f/k/a Young
Kinsley Technology Group, LLC) (“YKTG”) is an MBE diversity company and has been
awarded a contract with Sprint/United Management Company; and


WHEREAS, YKTG requires funding to perform such contract; and


WHEREAS, ADDvantage Technologies Group, Inc. (“ATG”) is a publically traded
company and is willing to provide funding for the project; and


WHEREAS, YKTG and ATG have agreed to form a special purpose entity for the
purpose of performing such contract with the Sprint/United Management Company on
the terms and conditions set forth in this Agreement, including without
limitation the Exhibits attached hereto;
 
NOW THEREFORE, in consideration of the mutual covenants and conditions herein,
the Members agree as follows:
 
ARTICLE I
 
ORGANIZATION
 
1.1 Formation and Qualification. The Members have formed a limited liability
company (the “Company”) under the Maryland Limited Liability Company Act (the
"Act") by filing Articles of Organization with the State of Maryland.  The
Master Construction Services Agreement between Sprint/United Management Company
and the Company (the “MCSA”) dated as of June 3, 2013, as amended, as
supplemented by the WiMAX Deconstruction Work Order dated as of October 2, 2015,
as amended, between the Company and Sprint/United Management Company (the “Work
Order” and collectively with the MCSA, the “Sprint Contract”) provides
contracting opportunities to small and disadvantaged businesses and the terms of
this Agreement shall not be inconsistent with the Sprint Contract’s purpose.
 
1.2 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Maryland, including the
Act as amended from time to time, without regard to Maryland’s conflicts of laws
principles. The rights and liabilities of the Members shall be determined
pursuant to the Act and this Agreement. To the extent that any provision of this
Agreement is inconsistent with any provision of the Act, this Agreement shall
govern to the extent permitted by the Act.
 
1

--------------------------------------------------------------------------------

 
 
1.3 Name. The name of the Company shall be “YKTG Solutions, LLC.” The business
of the Company may be conducted under that name or, on compliance with
applicable laws, any other name that the Members shall unanimously approve. The
Members on behalf of the Company shall file any certificates, articles,
fictitious business name statements and the like, and any amendments and
supplements thereto, as the Members consider appropriate or advisable.
 
1.4 Term. The term of the Company commenced on the filing of the Articles of
Organization and shall exist until the Company is dissolved and its affairs
wound up.
 
1.5 Office and Agent. The principal office of the Company shall be at such place
or places of business within or without the State of Maryland as the Members may
determine. The Company shall continuously maintain a registered agent in the
State of Maryland and the State of Maryland as required by the Act.
 
1.6 Limited Purpose.  The Company is formed for the exclusive purpose of
performing the Sprint Contract and shall engage in no business other than the
performance of its obligations under the Sprint Contract.
 
ARTICLE II
 
MEMBERSHIP INTERTESTS, CAPITAL CONTRIBUTIONS, VOTING AND MANAGEMENT
 
2.1 Initial Members; Initial Capital Contributions. The initial Members of the
Company are the Members who are identified in Exhibit A.  The initial capital
contributions of the Members are set forth on Exhibit A-1 of this
agreement.  Any capital contributions in addition to those set forth on Exhibit
A-1 shall require the approval of all the Members.
 
2.2 Classification of Membership Interests. The Company shall issue voting
membership interests to the Members. The Members shall have the right to vote
upon all matters upon which Members have the right to vote under the Act or
under this Agreement, in proportion to their respective Percentage Voting
Interest ("Percentage Voting Interest") in the Company.
 
2.3 Percentage Ownership and Voting Interests. A Member’s Ownership Interest
(“Ownership Interest”) is the total of his interests in the Company, together
with all of the rights, as a Member of the Company, that arise from such
interests.  The Members shall have the initial Ownership, Percentage Ownership
and Percentage Voting Interests in the Company that are identified in Exhibit A,
immediately following the making of the capital contributions set forth therein.
 
2.4 Management by Members. Except as otherwise provided in this Agreement,
including without limitation the Exhibits hereto, the Members shall manage the
Company and shall have the right to vote, in their capacity as Member-Managers,
upon all matters upon which Members or managers have the right to vote under the
Act or under this Agreement, in proportion to their respective Percentage Voting
Interests in the Company. Members need not identify whether they are acting in
their capacity as Members or Member-Managers when they act.
 
2

--------------------------------------------------------------------------------

 
 
2.5 Voting. Except as otherwise provided or permitted by this Agreement
including without limitation the Exhibits hereto, Members shall in all cases, in
their capacity as Members or Member-Managers of the Company, act collectively,
and, unless otherwise specified or permitted by this Agreement including without
limitation under the Exhibits hereto, by majority vote.  Except as otherwise
provided or permitted by this Agreement including without limitation the
Exhibits hereto, no Voting Member acting individually, in his capacity as a
Member or Member-Manager of the Company, shall have any power or authority to
sign for, bind or act on behalf of the Company in any way, to pledge the
Company's credit, or to render the Company liable for any purpose.
 
2.6 Liability of Members. All debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Member shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member.
 
2.7 New Members. The Members may issue additional membership interests and
thereby admit a new Member or Members, as the case may be, to the Company, only
if such new Member (i) is approved unanimously by the Members; (ii) delivers to
the Company his required capital contribution; (iii) agrees in writing to be
bound by the terms of this Agreement by becoming a party hereto; and (iv)
delivers such additional documentation as the Members shall reasonably require
to so admit such new Member to the Company.
 
Upon the admission of a new Member or Members, as the case may be, to the
Company, the capital accounts of Members, and the calculations that are based on
the capital accounts, shall be adjusted appropriately.
 
ARTICLE III
 
DUTIES OF MEMBERS
 
3.1 Duties of the Members.  This Company is formed for the expressed purpose of
providing goods and services to Sprint United Management Company (“Sprint”), an
American telecommunications holding company that provides wireless services and
is a major global Internet carrier, pursuant to the terms and conditions of the
Sprint Contract.  As such, the Members agree to the delineated Scope of Duties
and compensation and other matters provided in Exhibit B of this Agreement,
attached hereto and incorporated herein.  Each Member shall perform their duties
to the Company and to each other diligently, in good faith and with due care.
 
ARTICLE IV
 
MANNER OF ACTING
 
4.1 Officers and Agents of the Company. The Members may authorize any Member or
Members of the Company, or other individuals or entities, whether or not a
Member, to take action on behalf of the Company, as the Members deem
appropriate.
 
(a)  Officers.  The Company shall have such individuals as officers (“Officers”)
as may be elected, appointed and/or chosen pursuant to the terms herein.  The
Officers of the Company shall consist of a Chief Executive Officer, President, a
Secretary, or such
 
3

--------------------------------------------------------------------------------

 
other Officer of the Company as may be elected, appointed and/or chosen by
the  Members.  The President, Secretary, and any additional Officers shall be
appointed by the Chief Executive Officer.  One person may hold, and perform the
duties of, any two or more such offices.  All Officers other than the Chief
Executive Officer may be removed, with or without cause, at any time by the
Chief Executive Officer.
 
(b)  No Officer shall have any rights or powers beyond the rights and powers to
such Officer in this Agreement.  The Chief Executive Officer, Treasurer, and
Secretary shall have the following duties and responsibilities:
 
(i)           Chief Executive Officer.  The Chief Executive Officer (the “CEO”)
shall be the chief executive officer of the Company and shall have authority to
operate the Business of the Company to the fullest extent subject to the
provisions of this Agreement, including without limitation the Exhibits
hereto.  He or she shall perform the customary duties, responsibilities,
functions and authority of the Chief Executive Officer, including presiding at
meetings of the Members.  He or she shall from time to time report to the
Members all matters within his or her knowledge that the interest of the Company
may require to be brought to its notice.
 
(ii)           President.  The President shall have general supervision,
direction and control of the business.  He or she shall have the general powers
and duties of management usually vested in the office of President of a
corporation and such other powers and duties as prescribed by the CEO.
 
(iii)           Secretary.  The Secretary of the Company (“the Secretary”) shall
attend all meetings of the Members and record all votes and the minutes of all
proceedings in a book to be kept for that purpose and shall perform like duties
for any committee when required.  He or she shall give, or cause to be given,
notice of all meetings of the Members.  The Secretary shall exercise such powers
and perform such duties as generally pertain or are necessarily incident to his
or her office, and he or she shall perform such other duties as may be assigned
to him or her from time to time by the CEO.
 
(c)           The individuals listed below shall serve in the following offices
until resignation or removal or replacement by the Members:
 
Name                                           Office
 
Roscoe C. Young                      CEO and President
 
Andrew Woods                         Vice President/Secty
 
Scott Francis                              Treasurer


4.2 Meetings of Members.  The Members shall meet at such times and places as
determined by the Chief Executive Officer.  The Company may hold meetings,
whether regular or special, either within or without the State of Maryland.  At
its meetings, the Company shall transact business in such order as may be
determined from time to time by resolution of the Chief Executive Officer.  All
decisions of the Members shall be made
 
4

--------------------------------------------------------------------------------

 
at duly called meetings of the Members at which a quorum is present or by a
written consent in lieu of meeting signed by all Members.
 
4.3 Notice of Meetings.
 
(a)           Regular Meetings.  In the event that a meeting of the Members is
called, written notice stating the place, day and hour of the meeting and the
purpose or purposes for which the meeting is called shall be delivered not less
than five nor more than sixty business days before the date of the meeting
unless otherwise provided, either personally or by mail, by or at the direction
of the Members calling the meeting, to each Voting Member. Notice of a meeting
need not be given to any Voting Member who signs a waiver of notice or a consent
to holding the meeting or an approval of the minutes thereof, whether before or
after the meeting, or who attends the meeting without protesting, prior thereto
or at its commencement, the lack of notice to such Voting Member.
 
(b)           Special Meetings.  Special meetings of the Company may be called
by the Chief Executive Officer or by any Member on at least forty-eight (48)
hours’ notice to each Member.  Such notice need not state the purpose or
purposes of, or the business to be transacted at, such meeting, except as may
otherwise be required by law or provided for in this Agreement.
 
4.4 Record Date. For the purpose of determining Members entitled to notice of or
to vote at any meeting of Members or any adjournment thereof, the date on which
notice of the meeting is provided shall be the record date for such
determination of the Members. When a determination of Members has been made as
provided in this Section, such determination shall apply to any adjournment
thereof.
 
4.5 Quorum. Members holding at least 67% of the Percentage Voting Interest in
the Company represented in person, by telephonic participation, or by proxy,
shall constitute a quorum at any meeting of Members. In the absence of a quorum
at any such meeting, a majority of the Members so represented may adjourn the
meeting from time to time for a period not to exceed sixty days without further
notice. However, if the adjournment is for more than sixty days, or if after the
adjournment a new record date is fixed for another meeting, a notice of the
adjourned meeting shall be given to each Voting Member.  The Members present at
a duly organized meeting may continue to transact business only as previously
provided on the agenda until adjournment, notwithstanding the withdrawal during
such meeting of that number of Members whose absence would cause less than a
quorum.
 
4.6 Voting. If a quorum is present, a majority vote of the Members so
represented shall be the act of the Members or Member-Managers, unless the vote
of a lesser proportion or number is otherwise required by the Act, by the
Certificate or by this Agreement, including without limitation the Exhibits
hereto.
 
ARTICLE V
 
ALLOCATIONS AND DISTRIBUTIONS
 
5.1 Allocations of Profits and Losses. Profits and losses, after deducting
guaranteed payments and fees, shall be allocated among the Members in proportion
to
 
5

--------------------------------------------------------------------------------

 
their Percentage Ownership Interests. Any special allocations necessary to
comply with the requirements set forth in Internal Revenue Code Section 704 and
the corresponding Regulations, including, without limitation, the qualified
income offset and minimum gain chargeback provisions contained therein, shall be
made if the Members deem these actions to be appropriate.
 
5.2 Distributions. Distributions to Members shall be made of available funds
after payment of all current fees and expenses, including loan payments, and in
compliance with Exhibit B hereto.  Subject to applicable law and any limitations
elsewhere in this Agreement, the Members shall make distributions of cash on a
quarterly basis, subject to approval of the Members, and available
funds.  Except as otherwise provided in this Agreement, all distributions shall
be made to all of the Members, in proportion to their Percentage Ownership
Interests.
 
All such distributions shall be made only to the Members who, according to the
books and records of the Company, are the holders of record on the actual date
of distribution. The Members may base a determination that a distribution of
cash may be made on a balance sheet, profit and loss statement, cash flow
statement of the Company or other relevant information. Neither the Company nor
the Members shall incur any liability for making distributions.
 
5.3 Form of Distribution. No Member has the right to demand and receive any
distribution from the Company in any form other than money. No Member may be
compelled to accept from the Company a distribution of any asset in kind in lieu
of a proportionate distribution of money being made to other Members except on
the dissolution and winding up of the Company.
 
ARTICLE VI
 
TRANSFER AND ASSIGNMENT OF INTERESTS
 
6.1 Resignation of Membership and Return of Capital. No Member may voluntarily
resign his membership in the Company, and no Member shall be entitled to any
return of capital from the company, except upon the written consent of all of
the other Members.
 
6.2 Restrictions on Transfer.  Except for ATG’s pledge of its Ownership Interest
to its principal secured lender under its primary credit facility which pledge
is excluded from the restrictions of this Section 6.2, until January 1, 2019, no
Member shall sell, pledge, assign or otherwise transfer, with or without
consideration, any part or all of his Ownership Interest in the Company to any
other person or entity (a “Transferee”), without first offering (the “Offer”)
that portion of his or her Ownership Interest in the Company subject to the
contemplated transfer (the “Offered Interest”) first to the Company, and
secondly, to the other Members, at the purchase price (hereinafter referred to
as the “Transfer Purchase Price”) and in the manner as prescribed in the Offer.
 
The Offering Member shall make the Offer first to the Company by written notice
(hereinafter referred to as the “Offering Notice”). Within twenty (20) days (the
“Company Offer Period”) after receipt by the Company of the Offering Notice, the
Company shall notify the Offering Member in writing (the “Company Notice”),
whether
 
6

--------------------------------------------------------------------------------

 
or not the Company shall accept the Offer and shall purchase all but not less
than all of the Offered Interest. If the Company accepts the Offer to purchase
the Offered Interest, the Company Notice shall fix a closing date not more than
twenty-five (25) days (the “Company Closing Date”) after the expiration of the
Company Offer Period.
 
In the event the Company decides not to accept the Offer, the Offering Member or
the Company, at his or her or its election, shall, by written notice (the
“Remaining Member Notice”) given within that period (the “Member Offer Period”)
terminating ten (10) days after the expiration of the Company Offer Period, make
the Offer of the Offered Interest to the other Members, each of whom shall then
have a period of twenty-five (25) days (the “Member Acceptance Period”) after
the expiration of the Member Offer Period within which to notify in writing the
Offering Member whether or not he or she intends to purchase all but not less
than all of the Offered Interest. If two (2) or more Members of the Company
desire to accept the Offer to purchase the Offered Interest, then, in the
absence of an agreement between them, such Members shall have the right to
purchase the Offered Interest in proportion to their respective relative
Percentage Voting Interests. If the other Members intend to accept the Offer and
to purchase the Offered Interest, the written notice required to be given by
them shall fix a closing date not more than sixty (60) days after the expiration
of the Member Acceptance Period (hereinafter referred to as the “Member Closing
Date”).
 
The aggregate dollar amount of the Transfer Purchase Price, which shall be set
by the Offering Member, shall be payable in cash on the Company Closing Date or
on the Member Closing Date, as the case may be, unless the Company or the
purchasing Members shall elect by written notice that is delivered to the
Offering Member, prior to or on the Company Closing Date or the Member Closing
Date, as the case may be, to purchase such Offered Interest in four (4) equal
annual install­ments, with the first installment being due on the Closing Date.
 
If the Company or the other Members fail to accept the Offer or, if the Offer is
accepted by the Company or the other Members and the Company or the other
Members fail to purchase all of the Offered Interest at the Transfer Purchase
Price within the time and in the manner specified, then the Offering Member
shall be free, for a period (hereinafter referred to as the “Free Transfer
Period”) of ninety (90) days from the occurrence of such failure, to transfer
the Offered Interest to a Transferee selected by the Offering Member on terms
set forth in the Offer; provided, however, that if all of the other Members
other than the Offering Member do not approve of the proposed transfer by
unanimous written consent, the Transferee of the Offered Interest shall have no
right to become a Member or to participate in the management of the business and
affairs of the Company as a Member or Manager, and shall only have the rights of
an Assignee and be entitled to receive the share of profits and the return of
capital to which the Offering Member would otherwise have been entitled. A
Transferee shall be admitted as a Member of the Company, and as a result of
which he or she shall become a substituted Member, with the rights that are
consistent with the Membership Interest that was transferred, only if such new
Member (i) is approved unanimously by the Members; (ii) delivers to the Company
his required capital contribution (if any); (iii) agrees in writing to be bound
by the terms of this Agreement by becoming a party hereto.
 
7

--------------------------------------------------------------------------------

 
If the Offering Member shall not transfer the Offered Interest within the Free
Transfer Period, his or her right to transfer the Offered Interest free of the
foregoing restrictions shall thereupon cease and terminate.  After January 1,
2019, a Member shall be free to transfer all or any portion of his or her
Ownership Interest to any person upon giving notice to the Members but without
the requirement of making an offer first to the Company and then to the other
Members in accordance with the above provision.
 
6.3 Involuntary Transfer of a Membership Interest. A creditor’s charging order
or lien on a Member’s Membership Interest, bankruptcy of a Member, or other
involuntary transfer of Member’s Membership Interest, shall constitute a
material breach of this Agreement by such Member. The creditor, transferee or
other claimant, shall only have the rights of an Assignee, and shall have no
right to become a Member, or to participate in the management of the business
and affairs of the Company as a Member or Manager under any circumstances, and
shall be entitled only to receive the share of profits and losses, and the
return of capital, to which the Member would otherwise have been entitled. The
Members, including a Voting Member whose interest is the subject of the charging
order, lien, bankruptcy, or involuntary transfer, may unanimously elect, by
written notice that is provided to the creditor, transferee or other claimant,
at any time, to purchase all or any part of Membership Interest that was the
subject of the creditor’s charging order, lien, bankruptcy, or other involuntary
transfer, at a price that is equal to one-half (1/2) of the book value of such
interest, adjusted for profits and losses to the date of purchase. The Members
agree that such valuation is a good-faith attempt at fixing the value of the
interest, after taking into account that the interest does not include all of
the rights of a Member or Manager, and after deducting damages that are due to
the material breach of this Agreement.
 
ARTICLE VII
 
ACCOUNTING, RECORDS AND REPORTING
 
7.1 Books and Records. The Company shall maintain complete and accurate accounts
in proper books of all transactions of or on behalf of the Company and shall
enter or cause to be entered therein a full and accurate account of all
transactions on behalf of the Company. The Company's books and accounting
records shall be kept in accordance with such accounting principles (which shall
be consistently applied throughout each accounting period) as the Members may
determine to be convenient and advisable. The Company shall maintain at its
principal office all of the following:
 
A current list of the full name and last known business or residence address of
each Member in the Company set forth in alphabetical order, together with, for
each Member, the Ownership Interest, Percentage Ownership Interest and
Percentage Voting Interests; a copy of the Certificate and any and all
amendments thereto together with executed copies of any powers of attorney
pursuant to which the Certificate or any amendments thereto have been executed;
copies of the Company's federal, state and local income tax or information
returns and reports, if any, for the six most
 
8

--------------------------------------------------------------------------------

 
recent taxable years; a copy of this Agreement and any and all amendments hereto
together with executed copies of any powers of attorney pursuant to which this
Agreement or any amendments thereto have been executed; copies of the financial
statements of the Company, if any, for the six most recent Fiscal Years; the
Company's books and records as they relate to the internal affairs of the
Company for at least the current and past four Fiscal Years (and a Fiscal Year
shall be the calendar year); true and full information regarding the status of
the business and financial condition of the Company; and true and full
information regarding the amount of cash and a description and statement of the
agreed value of any other property or services contributed by each Member and
which each Member has agreed to contribute in the future, and the date on which
each became a Member.
 
7.2 Inspection of Books and Records; Other Information. Each Member has the
right, on reasonable request for purposes reasonably related to the interest of
the person as a Member, to: (a) inspect and copy during normal business hours
any of the Company's records described in Section 7.1; and (b) obtain from the
Company promptly after their becoming available a copy of the Company's federal,
state and local income tax or information returns for each Fiscal Year.  The
Company shall provide a Member with such information concerning the Company and
its business as a Member shall reasonably request.  Officers of the Company
shall make themselves available to discuss the business and affairs of the
Company with a Member as reasonably requested.
 
7.3 Accountings. As soon as is reasonably practicable after the close of each
Fiscal Year but in any event within two months after the end of the Fiscal Year,
, the Company shall make or cause to be made a full and accurate accounting of
the affairs of the Company as of the close of that Fiscal Year and shall prepare
or cause to be prepared a balance sheet as of the end of such Fiscal Year, a
profit and loss statement for that Fiscal Year and a statement of Members'
equity showing the respective Capital Accounts of the Members as of the close of
such Fiscal Year and the distributions, if any, to Members during such Fiscal
Year, and any other statements and information necessary for a complete and fair
presentation of the financial condition of the Company, all of which the Company
shall furnish to each Member. The Company shall prepare and furnish to each
Member monthly financial statements similar to those set forth in the preceding
sentence but for the preceding calendar month.  In addition, the Company shall
furnish to each Member information regarding the Company necessary for such
Member to complete such Member's federal and state income tax returns. The
Company shall also furnish a copy of the Company's tax returns to any Member
requesting the same. On such accounting being made, profits and losses during
such Fiscal Year shall be ascertained and credited or debited, as the case may
be, in the books of account of the Company to the respective Members as herein
provided.
 
7.4 Filings. The Company, shall cause the income tax returns for the Company to
be prepared and timely filed with the appropriate authorities. The Company shall
also cause to be prepared and timely filed with appropriate federal and state
regulatory and administrative bodies amendments to, or restatements of, the
Certificate and all reports required to be filed by the Company with those
entities under the Act or other then current applicable laws, rules, and
regulations. If the Company is required by the Act to execute or file any
document and fails, after demand, to do so within a reasonable period of time or
refuses to do so, any Member may prepare, execute and file that document with
the Maryland Secretary of State.
 
9

--------------------------------------------------------------------------------

 
 
7.5 Bank Accounts. Funds of the Company must be deposited in the Company’s name
in one or more bank accounts in accordance with the Exhibits hereto.
 
7.6 Tax Matters Partner. ATG shall serve as the Company’s Tax Matters Partner at
any time or times. The Members shall from time to time cause the Company to make
such tax elections as they deem to be in the interests of the Company and the
Members generally. The Tax Matters Partner, as defined in Internal Revenue Code
Section 6231, shall represent the Company (at the Company's expense) in
connection with all examinations of the Company's affairs by tax authorities,
including resulting judicial and administrative proceedings, and shall expend
the Company funds for professional services and costs associated therewith.
 
ARTICLE VIII
 
DISSOLUTION AND WINDING UP
 
8.1 Dissolution. The Company shall be dissolved upon the first to occur of: (a)
six (6) months after the final performance of the Sprint Contract and the final
payment by Sprint under the Sprint Contract; or (b) the unanimous approval of
the Members.
 
8.2 Winding Up. On the occurrence of an event specified in Section 8.1, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets and satisfying the claims of its
creditors. The Members shall be responsible for overseeing the winding up and
liquidation of Company, shall take full account of the assets and liabilities of
Company, shall cause such assets to be sold or distributed, and shall cause the
proceeds therefrom, to the extent sufficient therefore, to be applied and
distributed as provided in this Agreement. The Members shall give written notice
of the commencement of winding up by mail to all known creditors and claimants
whose addresses appear on the records of the Company. The Members shall be
entitled to reasonable compensation for such services.
 
8.3 Distributions in Kind. Any noncash assets distributed to the Members shall
first be valued at their fair market value to determine the profit or loss that
would have resulted if such assets were sold for such value. Such profit or loss
shall then be allocated pursuant to this Agreement, and the Members' Capital
Accounts shall be adjusted to reflect such allocations. The amount distributed
and charged against the Capital Account of each Member receiving an interest in
a distributed asset shall be the fair market value of such interest (net of any
liability secured by such asset that such Member assumes or takes subject to).
The fair market value of such asset shall be determined by the Members, or if
any Voting Member objects, by an independent appraiser (and any such appraiser
must be recognized as an expert in valuing the type of asset involved) selected
by Members holding a majority of the Percentage Voting Interest.
 
8.4 Order of Payment of Liabilities on Dissolution. After a determination that
all known debts and liabilities of the Company in the process of winding up,
including, without limitation, debts and liabilities to Members who are
creditors of the Company, have been paid or adequately provided for, the
remaining assets shall be distributed to the Members in proportion to their
positive Capital Account balances, after taking into
 
10

--------------------------------------------------------------------------------

 
account profit and loss allocations for the Company's taxable year during which
liquidation occurs.
 
8.5 Adequacy of Payment. The payment of a debt or liability, whether the
whereabouts of the creditor is known or unknown, shall have been adequately
provided for if payment thereof shall have been assumed or guaranteed in good
faith by one or more financially responsible Persons or by the United States
government or any agency thereof, and the provision, including the financial
responsibility of the Person, was determined in good faith and with reasonable
care by the Members to be adequate at the time of any distribution of the assets
pursuant to this Section. This Section shall not prescribe the exclusive means
of making adequate provision for debts and liabilities.
 
8.6 Compliance with Regulations. All payments to the Members on the winding up
and dissolution of Company shall be strictly in accordance with the positive
capital account balance limitation and other requirements of Regulations Section
1.704-1(b)(2)(ii)(d), as the Members deem appropriate.
 
8.7 Limitations on Payments Made in Dissolution. Except as otherwise
specifically provided in this Agreement, each Member shall only be entitled to
look solely to the assets of the Company for the return of such Member's
positive Capital Account balance and shall have no recourse for such Member's
Capital Contribution or share of profits (on dissolution or otherwise) against
any other Member.
 
8.8 Certificate of Cancellation. The Members conducting the winding up of the
affairs of the Company shall cause to be filed in the office of, and on a form
prescribed by the Maryland Secretary of State, a certificate of cancellation of
the Certificate on the completion of the winding up of the affairs of the
Company.
 
ARTICLE IX
 
EXCULPATION AND INDEMNIFICATION
 
9.1 Exculpation of Members. No Member shall be liable to the Company or to the
other Members for damages or otherwise with respect to any actions taken or not
taken in good faith and reasonably believed by such Member to be in or not
opposed to the best interests of the Company, except to the extent any related
loss results from fraud, gross negligence or willful or wanton misconduct on the
part of such Member or the  breach of any obligation under this Agreement or of
the fiduciary duties owed to the Company or the other Members by such Member.
 
9.2 Indemnification by Company. The Company shall indemnify, hold harmless and
defend the Members, in their capacity as Members or Managers, from and against
any loss, expense, damage or injury suffered or sustained by them by reason of
any acts or omissions arising out of their activities on behalf of the Company
or in furtherance of the interests of the Company, including but not limited to
any judgment, award, settlement, reasonable attorneys' fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim, if the acts or omissions were not performed or
omitted fraudulently or as a result of gross negligence or willful misconduct by
the indemnified party or in breach of the indemnified party’s obligations under
this Agreement. Reasonable expenses incurred by the indemnified
 
11

--------------------------------------------------------------------------------

 
party in connection with any such proceeding relating to the foregoing matters
may be paid or reimbursed by the Company in advance of the final disposition of
such proceeding upon receipt by the Company of (i) written affirmation by the
Person requesting indemnification of its good-faith belief that it has met the
standard of conduct necessary for indemnification by the Company and (ii) a
written undertaking by or on behalf of such Person to repay such amount if it
shall ultimately be determined by a court of competent jurisdiction that such
Person has not met such standard of conduct, which undertaking shall be an
unlimited general obligation of the indemnified party but need not be secured.
 
9.3 Indemnification by the Members. Each Member hereby agrees to indemnify and
defend the Company, the other Members and each of their respective employees,
agents, partners, members, shareholders, officers and directors and hold them
harmless from and against any and all claims, liabilities, damages, costs and
expenses (including, without limitation, court costs and attorneys' fees and
expenses) suffered or incurred on account of or arising out of any breach of
this Agreement.
 
9.4 Insurance. The Company shall have the power to purchase and maintain
insurance on behalf of any Person who is or was a Member or an agent of the
Company against any liability asserted against such Person and incurred by such
Person in any such capacity, or arising out of such Person's status as a Member
or an agent of the Company, whether or not the Company would have the power to
indemnify such Person against such liability under Section 9.2 or under
applicable law.
 
ARTICLE X
 
OWNERSHIP
 
10.1 Ownership of Intellectual Property.  Notwithstanding any other provision of
this  Agreement, all ownership rights with respect to the intellectual property
of the Organization, including, but not necessarily limited to, all designs,
patents, trademarks, copyrights, trade secrets, data definitions, data bases,
standards, guidelines, schemas, diagrams, software, programs, designs, e-mail
addresses, telephone numbers, facsimiles, and other technology and information
developed in connection with the Company’s Purpose (“Intellectual Property”)
shall be owned by the Company and shall be considered assets of the Company.
Such ownership rights may be transferred or assigned only upon the approval of,
and compliance with, the conditions imposed by Members holding at least
sixty-three percent (63%) of the outstanding Ownership Interests.

 
10.2 Member Intellectual Property.  Each Member warrants that any Intellectual
Property produced by that Member for the Company and incorporated in any form
into the Company's Purpose is not subject to any claim of ownership by any other
party.  Each Member further warrants that any rights in Intellectual Property
developed in connection with the Company's Purpose either now held or later
acquired by that Member shall be perpetually licensed to the Company or its
successors or assigns without any royalty, fee, or credit to the Member’s
Capital Account.
 
12

--------------------------------------------------------------------------------

 


10.3 Intellectual Property Generated for the Company.  The Company shall
endeavor to obtain from any party generating Intellectual Property for the
Company an agreement that such generated Intellectual Property shall, to the
extent possible, be assigned or otherwise transferred to the Company.
 
ARTICLE XI
 
This Article XI is intentionally left blank.
 
ARTICLE XII
 
DISPUTE RESOLUTION
 
12.1 Disputes Among Members. The Members agree that in the event of any dispute
or disagreement solely between or among any of them arising out of, relating to
or in connection with this Agreement or the Company or its organization,
formation, business or management ("Member Dispute"), the Members shall use
their best efforts to resolve any dispute arising out of or in connection with
this Agreement by good-faith negotiation and mutual agreement. The Members shall
meet at a mutually convenient time and place to attempt to resolve any such
dispute.
 
However, in the event that the Members are unable to resolve any Member Dispute,
such parties shall first attempt to settle such dispute through a non-binding
mediation proceeding. In the event any party to such mediation proceeding is not
satisfied with the results thereof, then any unresolved disputes may be finally
settled by judicial proceedings unless the disputing Members agree to an
arbitration proceeding. In no event shall the results of any mediation
proceeding be admissible in any arbitration or judicial proceeding.
 
12.2 Mediation. Mediation proceedings shall be conducted in accordance with the
Commercial Mediation Rules of the American Arbitration Association (the "AAA")
in effect on the date the notice of mediation was served, other than as
specifically modified herein, and shall be non-binding on the parties thereto.
 
ARTICLE XIII
 
MISCELLANEOUS
 
 
13.1 Notices. Except as otherwise expressly provided herein, any notice,
consent, authorization or other communication to be given hereunder shall be in
writing and shall be deemed duly given and received when delivered personally,
when transmitted by facsimile if receipt is acknowledged by the addressee, one
business day after being deposited for next-day delivery with a nationally
recognized overnight delivery service, or three business days after being mailed
by first class mail, charges and postage prepaid, properly addressed to the
party to receive such notice at the address set forth in the Company’s records.
 
13.2 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance, shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement, or the application of such provision to Persons or circumstances
other than those to which it is held to be invalid or unenforceable, shall not
be affected thereby.
 
13

--------------------------------------------------------------------------------

 
 
13.3 Binding Effect.  This Agreement shall bind and inure to the benefit of the
parties and their respective Successors.
 
13.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
13.5 Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior or contemporaneous written or oral
negotiations, correspondence, understandings and agreements between or among the
parties, regarding the subject matter hereof.
 
13.6 Further Assurances. Each Member shall provide such further information with
respect to the Member as the Company may reasonably request, and shall execute
such other and further certificates, instruments and other documents, as may be
necessary and proper to implement, complete and perfect the transactions
contemplated by this Agreement.
 
13.7 Headings; Gender; Number; References. The headings of the Sections hereof
are solely for convenience of reference and are not part of this Agreement. As
used herein, each gender includes each other gender, the singular includes the
plural and vice versa, as the context may require. All references to Sections
and subsections are intended to refer to Sections and subsections of this
Agreement, except as otherwise indicated.
 
13.8 Parties in Interest. Except as expressly provided in the Act, nothing in
this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Members and their respective Successors
nor shall anything in this Agreement relieve or discharge the obligation or
liability of any third Person to any party to this Agreement, nor shall any
provision give any third Person any right of subrogation or action over or
against any party to this Agreement.
 
13.9 Amendments; Waivers. All amendments to this Agreement, and any waiver of
any provision of this Agreement, shall be in writing and signed by all of the
Members to the agreement at the time of the amendment.
 
13.10 Remedies Cumulative. Subject to Article XII, remedies under this Agreement
are cumulative and shall not exclude any other remedies to which any Member may
be lawfully entitled.
 
13.11 Authority. Each Member represents and warrants to the Company and the
other Member that this Agreement constitutes a legal, valid and binding
agreement of such Member, enforceable against the Member in accordance with its
terms. The Member is empowered and duly authorized to enter into this Agreement
under every applicable governing document, partnership agreement, operating
agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; and that the Person, if any, signing
this Agreement on behalf of the Member is empowered and duly authorized to do so
by the governing document, operating agreement, trust instrument, pension plan,
charter, certificate of incorporation, bylaw provision, board of directors or
stockholder resolution or the like.
 
14

--------------------------------------------------------------------------------

 
 
13.12  Expenses.  The Company shall bear all reasonable fees and expenses
actually incurred by the Members in connection with the formation of the
Company.  This shall include the legal fees and expenses of outside counsel to
the Members but shall not include any allocation for the efforts of employees of
the Members or their affiliates.  This obligation shall also include the fees
and expenses incurred by the Members in connection with a proposed factoring
arrangement which the Members previously considered for funding purposes.  Each
Member shall provide the Company and the other Members with reasonable
documentation of any fees and expenses for which such Member seeks reimbursement
from the Company pursuant to this provision.
 
IN WITNESS WHEREOF, this Limited Liability Company Operating Agreement has been
duly executed by or on behalf of the parties hereto as of the date first above
written.
 
 


 
 
15

--------------------------------------------------------------------------------

 


YKTG, LLC




By:       /s/Roscoe Young, II                                     
    Roscoe C. Young, II
            Chief Executive Officer




ADDvantage Technologies Group, Inc.




By:  /s/Scott Francis                                             
            Scott Francis
    Vice President and Chief Financial Officer
 
16

--------------------------------------------------------------------------------

 




EXHIBIT A
TO YKTG SOLUTIONS OPERATING AGREEMENT


MEMBERS AND CAPITAL




                      Initial                                                                   Member
Name and
Address                                                                        Capital                                                         Ownership
of Each Initial
Member                                                                         Contribution**                                                                Interest*


YKTG,
LLC                                                                      $5,100.00                                                    51.0%
23 Laurelwood Drive
Bernardsville, NJ 07924


ADDvantage Technologies Group,
Inc.                                                 $4,900.00                                                    49.0%
1221 East Houston St.
Broken Arrow, OK 74012






____________________
*Also the Members’ Percentage Voting Interest and the Members’ Percentage
Ownership Interest.
** Further detail regarding the Members initial capital contributions is set
forth on Exhibit A-1 hereto.
 
17

--------------------------------------------------------------------------------

 

EXHIBIT A-1


INITIAL CAPITAL CONTRIBUTIONS


YKTG, LLC


Initial Capital Contribution.  The initial capital contribution of YKTG to the
Company shall be $5,100 consisting of (a) $_____ cash and (b) an assignment to
the Company (the “Assignment”) of (i) YKTG’s rights and obligations under the
Work Order, (ii) the Accounts (as defined below) and (iii) the benefit of those
provisions of the MCSA which are necessary for Sprint and the Company to
exercise their rights and perform their obligations to each other under the Work
Order.   As used herein, the term “Accounts” shall mean (i) all accounts,
accounts receivable, rights to payment, contract rights, general intangibles,
chattel papers, instruments, documents and all forms of obligations owing or to
be owed to “Supplier” (as such term is used in the Work Order) now or at any
time in the future arising from or out of the performance of services by
Supplier under the Work Order and the MCSA, and (ii) all proceeds of the
foregoing.  It is the intention of the Members that the Company shall succeed to
all of the rights and obligations of YKTG under the MCSA with respect to the
Work Order, and to that end YKTG shall promptly take all action, and shall take
all action reasonably requested by ATG, necessary to cause the Company to become
an approved vendor of Sprint and to become a party to the MCSA or another master
construction services agreement with Sprint as soon as possible but in any event
no later than April 30, 2016.


Invoices and Supporting Documentation.  YKTG agrees to place a notice (in form
and content acceptable to ATG on behalf of the Company) on each invoice related
to an Account that the amounts owed thereon have been sold and assigned to, and
are payable only to, the Company.  YKTG further agrees to take all necessary
steps so that payments and remittance information related to the Accounts are
directed to ATG on behalf of the Company.  All invoices will be promptly mailed
or otherwise transmitted by YKTG to Sprint on a prompt and timely basis in
compliance with the terms of the Sprint Contract.  YKTG shall deliver to ATG on
behalf of the Company copies of all invoices and supporting documentation
simultaneously with the delivery of the same to Sprint.


Remittances.  Any checks, cash, notes or other documents or instruments,
proceeds or property received with respect to the Accounts shall be the property
of the Company and shall be held by YKTG in trust for the Company, separate from
YKTG's other property, and immediately turned over to ATG on behalf of the
Company with proper endorsements.  ATG on behalf of the Company may endorse
YKTG's name on any such check, draft, instrument or document.


Collecting Accounts.  As owner of the Accounts, the Company (acting as directed
by ATG) has the right to: (a) bring suit, or otherwise enforce collection, in
the name of itself and YKTG; (b) modify the terms of payment; and (c) settle,
compromise or release, in whole or in part, any amounts owing in respect of the
Accounts.  YKTG shall cooperate
 
18

--------------------------------------------------------------------------------

 
in any manner requested by ATG on behalf of the Company in assisting the Company
in collecting the Accounts, including without limitation, bringing suit in
YKTG’s name to collect the Accounts for the benefit of the Company.


Assigned Accounts.  YKTG represents and warrants to the Company that YKTG has
title to all the Accounts and has the legal right to sell, assign, transfer and
set over the same to the Company and that each Account is and shall be (a) based
upon a bona fide sale and provision of services made by YKTG in the ordinary
course of YKTG's business under the Sprint Contract; (b) based upon services
which have been received and accepted by Sprint without dispute or claim of any
kind;  (c) free and clear of any offset, deduction, counterclaim, or any other
claim or dispute (real or claimed), including, without limitation, claims or
disputes as to price, terms, quantity or quality and claims of release from
liability or because of any act of God, or a public enemy, or war, or because of
the requirements of law or of rules, orders or regulations having the force of
law; and (d) except for ATG's security interest therein, free and clear of any
security interests, liens or encumbrances thereon and shall remain so at all
times in the future.


Information; Books and Records.  YKTG shall furnish ATG on behalf of the Company
with such information concerning YKTG's business affairs and financial condition
as ATG may reasonably request from time to time, including financial statements
as of the end of each fiscal year.  YKTG shall, at the request of ATG on behalf
of the Company, keep ATG fully apprised of all aspects of the performance of
services under the Work Order and of the status of its business relationship
with Sprint.  YKTG agrees to maintain books and records concerning the Accounts
in accordance with good business practices.  Upon reasonable request, YKTG
agrees to make such books and records available to ATG on behalf of the Company
for examination and copying.


Change in Control.  YKTG shall immediately notify ATG of any change in control
of the ownership of YKTG.


Litigation.  YKTG represents and warrants to the Company that there are no
proceedings either pending or threatened in respect of YKTG or its business, and
that YKTG is not subject to any judgment, order, writ, injunction or decree of
any court, governmental agency or arbitration tribunal in respect of its
business or the Accounts.


Customer Claims and Charge Backs.  YKTG shall immediately notify ATG on behalf
of the Company in each instance of any request for extension of time to pay,
credit or adjustment or any dispute or claim relating to any Account or the
services provided under the Sprint Contract tending in any way to diminish the
sum certain payable thereon.  To the extent that YKTG believes any Sprint
invoice should be adjusted for any reason, no such adjustment shall be made
without the prior consent of ATG on behalf of the Company.


Cooperation. YKTG agrees to authorize and execute such instruments and financing
statements as may be required or permitted by any law in connection with the
 
19

--------------------------------------------------------------------------------

 
transactions contemplated hereby and to cooperate with ATG in the filing or
recording and renewal thereof, and YKTG hereby authorizes ATG on behalf of the
Company (and appoints any person whom ATG designates as its attorney with power)
to sign YKTG's or the Company’s name on any such instrument and on financing
statements under the Uniform Commercial Code.


No Pledge or Sale of Receivables.  YKTG shall not sell or assign, negotiate,
pledge or grant any security interest in any of its accounts or receivables to
anyone other than the Company or ATG.


Indemnification.  YKTG hereby agrees to indemnify and hold the Company and its
members (other than YKTG), subsidiaries, affiliates, employees, attorneys and
agents (each, an "Indemnified Person"), harmless from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
of any kind or nature whatsoever (including attorneys' fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) which may be instituted or asserted against or incurred by any such
Indemnified Person as the result of (i) any damage, claim or loss of any type
arising directly or indirectly in connection with the services performed or to
be performed by under the Sprint Contract prior to February ____, 2016, (ii) any
misrepresentation by YKTG or any breach by YKTG of its obligations under this
Agreement, and (iii) any actions or failures to act with respect to any of the
foregoing, except to the extent that any such indemnified liability is finally
determined by a court of competent jurisdiction to have resulted solely from
such Indemnified Person's gross negligence or willful misconduct.  NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO YKTG OR TO ANY OTHER PERSON
FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED
AS A RESULT OF ANY FINANCIAL ACCOMMODATION HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER.


Bank Accounts.  YKTG covenants that it shall not set up any bank accounts or
receive any money on the Accounts or any cash or other consideration from Sprint
related to services performed under the Work Order without accounting for the
same to ATG on behalf of the Company, it being the intention of the parties that
the Company, rather than YKTG, shall receive all consideration paid by Sprint
with respect to the services performed under the Work Order.


ATG to Make Decisions.  All decisions to be made by the Company with respect to
the Accounts, the Work Order, the Assignment and the performance of YKTG’s
obligations and liabilities with respect to the Assignment, including without
limitation commencing and conducting a suit against YKTG with respect to the
Assignment, shall be made on behalf of the Company solely by ATG.
 
20

--------------------------------------------------------------------------------

 


Interim Period.  Until such time as the Company becomes an approved vendor of
Sprint (the “Interim Period”), the Work Order cannot be formally assigned to the
Company as per Sprint policy.  Accordingly,  YKTG shall upon execution of this
Agreement assign to the Company only the Accounts, which assignment shall be
approved by Sprint, and shall enter into a project management agreement with the
Company.  YKTG and the Company shall cooperate to give the Company the benefits
and the burdens of the Work Order during the Interim Period, and YKTG shall, at
such time as the Company becomes an approved vendor of Sprint, assign to the
Company all of its right, title and interest under the Work Order
as  contemplated above, and shall obtain Sprint’s consent to such assignment.


ATG


Initial Capital Contribution.  The initial capital contribution of ATG to the
Company shall be $4,900, consisting of (a) $___ cash and (b) ATG’s guaranty of
the Company’s obligations to its bonding company.




 
21

--------------------------------------------------------------------------------

 


EXHIBIT B


1.  
Company Bank Accounts.     The Company shall have three bank accounts (the
“Depository Account”, the “Operating Account” and the “YKTG Fee Account”):

 
·  
Depository Account –This account shall be controlled by ATG.  It will be the
account into which all Sprint payments and any other revenues generated by the
Company is deposited.  ATG will be the exclusive signor on this account.

 
·  
Operating Account – This account shall be jointly controlled by YKTG and ATG and
shall require two signors for disbursements (one each by YKTG and ATG).  This
account will make all vendor, subcontractor and PMO structure payments as
described below.

 
·  
YKTG Fee Account – This account shall be jointly controlled by YKTG and ATG but
shall only require one signor for disbursements.  Deposited into this account
will be YKTG’s 8% fee.

 
·  
ATG shall approve all of the bank accounts of the Company and all of the bank
accounts of YKTG.

 


 
2.  
PMO Structure Funding.  The following discusses the procedures to be followed by
the Members for the funding of the Company’s  payroll, contractor costs and
other actual G&A expenses (“PMO Structure”).

 
·  
Every two weeks YKTG shall submit a funding request to ATG for the PMO Structure
to cover payroll, contractor costs and other actual G&A expenses.  Funding
requests shall contain such information as ATG shall request.

 
·  
ATG will review funding requests for accuracy and approval.  YKTG shall respond
to any questions posed by ATG regarding the funding requests.

 
·  
Once approved, ATG will wire funds to the Operating Account either from the
Depository Account or, if there are not funds available from the Depository
Account and the applicable conditions of the ATG Credit Facility are met, from
the ATG bank account in the form of a loan.

 
·  
Once funds are received into the Operating Account, YKTG shall prepare
disbursements for payroll (ACH deduction from operating account) and third party
payments.

 
·  
ACH payments and wire transfers – YKTG shall create an online ACH disbursement
request from the Operating Account  or other appropriate request for wire
transfers from the Operating Account which ATG shall review and approve
electronically.

 
·  
Checks – YKTG shall prepare the checks and sign the checks then send to ATG for
review, approval and second signature; then ATG will mail the checks to the
appropriate payee.

 


 
3.  
Subcontractor Payments.  The following discusses the procedures to be followed
by the Members for the funding of payments to subcontractors of the Company
(“Subcontractor Payments”).

 
·  
Each month, YKTG shall submit a funding request to ATG for Subcontractor
Payments related to invoices that have been approved by Sprint and submitted to
Sprint.  Such funding requests shall contain such information as ATG shall
request.

 
 
22

--------------------------------------------------------------------------------

 
·  
ATG will review funding requests for accuracy and approval.  YKTG shall respond
to any questions posed by ATG regarding the funding requests.

 
·  
Once approved, ATG will wire funds to the Operating Account either from the
Depository Account or, if there are not funds available from the Depository
Account and the applicable conditions of the ATG Credit Facility are met, from
an ATG bank account in the form of a loan.

 
·  
Once funds are received into the Operating Account, YKTG will prepare the ACH
funding request online in the Operating Account or other appropriate request for
wire transfers from the Operating Account which ATG shall review and approve
electronically.

 


 
4.  
Sprint Receivable Invoice and Collections.  The following discusses the
procedures to be followed by the Members for the submission of invoices to
Sprint and collections.

 
·  
Once subcontractors are complete at a site and appropriate sign-offs have been
obtained, YKTG shall submit the proposed invoice to Sprint for approval as per
the terms of the applicable contractual provisions with Sprint.

 
·  
Upon Sprint approval, YKTG shall then bill Sprint the approved invoices on net
60 terms.

 
·  
Sprint shall remit payment at 60 days to the Depository Account.

 
·  
ATG will be first point of contact with Sprint for collection issues; YKTG and
the Company agree to assist in collection efforts.

 
·  
ATG will obtain credit insurance for Sprint receivables; as per the terms of
such insurance, receivables must be collected within 120 days; if not so
collected, YKTG shall cause the Company to cease work and no more billings will
be incurred in order ensure that ATG’s credit insurance claim remains valid.

 


 
5.  
ATG Fee.  The Company shall pay a fee to ATG (the “ATG Fee”) equal to 12% of the
revenues received by the Company from Sprint and any other sources.

 
·  
The ATG Fee shall be compensation to ATG for providing a guarantee to the
Company’s bonding company and for providing the services to the Company
described in the Exhibits and in the other provisions of the Agreement.  The
Members acknowledge that the Company could not obtain the required bonds without
the ATG guarantee and that ATG would not provide such guarantee without
receiving this fee.

 
·  
The ATG Fee shall be reduced by interest the Company pays to ATG under the ATG
Credit Facility.

 
·  
The ATG Fee shall be paid to ATG from the Depository Account upon collection of
the individual Sprint Receivables.

 


 
6.  
YKTG Fee .  The Company shall pay a fee to YKTG (the “YKTG Fee”) equal to 8% of
the revenues received by the Company from Sprint and any other sources.

 
·  
The YKTG Fee shall be compensation to YKTG for providing services to the Company
described in this Exhibit B and in the other provisions of the Agreement.

 
 
23

--------------------------------------------------------------------------------

 
·  
The YKTG Fee shall be paid to the YKTG Fee Account from excess funds in the
Depository Account after the ATG Fee, PMO Structure Funding and Subcontractor
Funding requests are satisfied as well as principal and interest payments under
the ATG Loan.

 
·  
It is intended that the funds in the YKTG Fee Account shall remain there until
dissolution and winding up of the Company; provided, that, YKTG may make
withdrawals from the YKTG Fee Account upon after giving at least one week prior
notification to ATG, including the amount to be withdrawn and the reason for the
withdrawal.

 


 
7.  
ATG Credit Facility.  ATG shall provide a line of credit to the Company (the
“ATG Credit Facility”).

 
·  
ATG will provide a line of credit to the Company which shall be subject to the
terms and conditions set forth in the loan documentation between ATG and the
Company.

 
·  
The purpose of the ATG Credit Facility shall be to provide funding to the
Company’s Operating Account in order to cover shortfalls in the Depository
Account.

 
·  
The ATG Credit Facility shall be secured by all the assets of the Company and of
YKTG, including all the Company and YKTG bank accounts, and shall be guaranteed
by YKTG and the individual members of YKTG.

 
·  
Interest under the ATG Credit Facility shall be payable monthly.  Principal
prepayments of the ATG Credit Facility shall be priority payments and shall be
made at any time determined appropriate by ATG but it is generally intended
that, in the ordinary course of business, principal prepayments shall be made
after the ATG Fee, PMO Structure Funding and Subcontractor Funding requests are
satisfied.

 


 
8.  
Excess Funds.  The following discusses the disposition to be made of excess
funds.

 
·  
Once the Sprint project is completed and all payments have been satisfied,
including without limitation the ATG Credit Facility, the ATG Fee and the YKTG
Fee, any excess funds remaining in the Depository Account and the Operating
Account will be disbursed to the  Members in accordance with their respective
Ownership Interests.

 


 
9.  
Other Member Duties.  The Members shall have the additional duties set forth
below:

 
·  
YKTG shall operate the day to day business operations of the Company.  Unless
otherwise provided in the Agreement, including the Exhibits to the Agreement,
YKTG shall perform on behalf of the Company the obligations of the Company set
forth in the Agreement.

 
·  
ATG shall review the accounting information of the Company and may in its
discretion retain others, such as ATG’s outside accounting firm, at Company
expense, to review, audit or otherwise assist with the Company’s financial
records and statements.

 
 
24

--------------------------------------------------------------------------------

 
